Title: To George Washington from Thomas Hill Airey, 1 August 1791
From: Airey, Thomas Hill
To: Washington, George



Honour’d Sir.
Maryland Dorchester County Near CambridgeAugust 1st 1791.

Please to permit a person at the distance of near two Hundred miles from your Excellencies temporary place of residence, and unknown to your Excellency, to intrude on your precious moments while I attempt to impart a matter, that may appear of some importance, & at the same time a mistiry that has evaded the deepest reserches of the Learned, in expounding the Prophetick writings. it is contained in the 7th Chapr of Daniels Prophecy, and expounded by the Prophet that succeeded him while the Jews were in captivity in Babilon. In one of the preceeding chapters, the King of Babilon has an Image presented him in Sleep, composed of several kinds of metal and part of Clay, which alarm’d the King, and caused him to have all his wise men assembled to make known to the King his dream; and

the interpretation thereof. but none were able to make it known, till Daniel came before the King, and made known the full exposition of the dream; and shewed the King the fall of his own great Empire, and that there would be three other, great Empires that would succeed his, and that the rise of the one would be the downfall of the preceeding one, and that the fourth would likewise have an end by the Stone cut out of the mountain that would overturn all those Kingdoms and stand for ever. In the 8th Chapter Daniel has a full interpretation of the Image that had appeared to the King, conveyed to him in the similitude of Beasts; the Ram with two horns denoting the Meeds and Percians, and the Hee Goat the Grecian Kingdom and it’s division into four Kingdoms after the death of Alexander, which Kingdoms was to be subdued by the Roman Empire.
As God has almost invariably used Similitude to convey the knowledge of his great and divine Misteries of futurity to the Prophets, and through them to the rulers and people in past ages. So God has been pleased, to make known, to his Ancient Prophets, the great events that was to be fulfilled in our day, by the same method of similitude; and has been pleased to give so plain an Interpretation of the similitude of the Eagle, to the American Standard; that there is shewn in the device, the number of Kings that are to succeed each other, the defections that will arise, and the causes of them, the number of Petty Kings that will arise and overturn the union, the devision of America into three Kingdoms, the conflicts that will arise during their continuance, and at last the final disolution of America. There are but two instances prior to this recorded in the Sacred Pages where the Great Supreme Ruler of the universe has Honour’d his Vicegerents on earth, with the foreknowledge of what would befall the People he had placed under their care.
And the third Instance, is an honour reserv’d for your Excellency, for the faithfull discharge of the Great and important trust reposed in you, in being the happy instrument, under God, of delivering so extensive a Continent, with it’s numerous inhabitants from under the yoke and tiranny of Brittish Bondage.
Shou’d your Excellency condicend to think the foregoing relation, of that importance, as to merit your attention; so as to wish a full investigation of all the Proofs, necessary to gain your Excellencies belief of what I have related; the honour of a line

from you, appointing the place where to attend, wou’d chearfully be obey’d. There is but one thing more and will ceas to intrude on your Excellencies patience, and that is, as the mistery to be made known is of that nature to be out of the reach of common observers, being dictated by the Sperit and gift of Prophecy, and we live at a time when Infidelity and Satire prevale much in our Land; wou’d wish to be as private in imparting it to your Excellency, as I can not so much on my own account as my connections, should it be known that I attempted to impart to your Excellency a matter that appears so far above the reach of their and others comprehention. Permit me the honour to subscribe myself, with the greatest esteam, your Excellencies Most devoted & most Obedient Humbl. Servt

Thos: Hill Airey

